DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
In the terminal disclaimer review decision filed 10/15/2022, the terminal disclaimer filed 10/6/2022 was disapproved because it appears that the person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).  Appropriate correction is required.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 10/6/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s argument, see page 11, with respect to Applicant’s direct citation to proper 112 antecedent basis introduction for “a distal end” of the optical fiber in claim 7 has been fully considered and are persuasive.  The previous 112 rejection was made in error and has been withdrawn. 
Applicant’s arguments, see page 10, with respect to Applicant’s claim amendments incorporating the previously identified allowable subject matter of claims 25, 28 and 32 into independent claim form have been fully considered and are persuasive.  The previous objections to claims 25, 28 and 32 has been withdrawn and are now allowable (along with their respective dependent claims). 
Applicant's arguments, see page 10, with respect to the deficiencies of both the Chin and Sideris prior art references in view of the present the claim amendments made to independent claim 1 have been fully considered and are persuasive as to Chin (i.e. patch is tubular and not on a distal side of the balloon) but they are not persuasive as to Sideris (i.e. light is disclosed to be spread onto a patch in the distal side of the balloon), as set forth below.
Applicant's arguments, see page 10, with respect to the deficiencies of both the Chin and Sideris prior art references in view of the present the claim amendments made to independent claim 16 have been fully considered and are persuasive as to Chin (i.e. patch is tubular and not on a distal side of the balloon) but they are not persuasive as to Sideris (i.e. light is disclosed to be spread onto a patch in the distal side of the balloon), as set forth below.
Applicant's arguments, see page 12, allege that Sideris fails to disclose most of the light being redirected less than 90 degrees in a forward direction or onto the patch.  The Examiner respectfully disagrees.  It is the Examiner’s position that “most” is defined as “greatest in quantity; the majority of” (see https://www.merriam-webster.com/dictionary/most).  As expressly shown in Fig. 7 of Sideris, “most” of the light is redirected both by less than 90 degrees in a forward direction (i.e. the optical fiber and shaft are shown block a portion of the backward direction light field as compared to no obstruction at all in the forward direction) and onto the patch (as expressly shown in Fig. 7 at least 270 degrees of redirected light is directed at the surrounding patch).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant's arguments, see page 12, alleging the filing of a terminal disclaimer to overcome the previous double patenting rejections have been fully considered but they are not persuasive.  The terminal disclaimer review decision filed 10/15/2022 disapproved the terminal disclaimer.  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7-16, 18, 22-24, 26-27 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “most” in claims 1, 3, 7-16, 18, 22-24, 26-27 and 30-31 is a relative term which renders the claim indefinite. The term “most” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 3, 7-10, 13, 16, 18, 22-23, 26-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sideris et al. (US 2012/0010644) in view of Gunday et al. (US 2014/0275770).
Sideris discloses (see Figs. 1-7) an occluding apparatus comprising the following claim limitations:
(claim 1) a shaft (4) including a proximal and distal end (as shown in Figs. 3-4); an expandable balloon (i.e. balloon of balloon catheter 3; as shown in Figs. 5 and 7; see claim 1; [0028]) including a proximal side (i.e. right side in Figs. 1-7) and a distal side (i.e. left side in Figs. 1-7), wherein the proximal side is closest to the proximal end of the shaft (4) (as shown in Figs. 1-7), and wherein the distal side is most remote from the proximal end of the shaft (4) (as shown in Figs. 1-7); an actuator (i.e. proximal shaft of balloon catheter 3) configured to (i.e. capable of) expand and retract the expandable balloon (as shown in Figs. 5 and 7; see claim 1; [0028]; shaft of catheter 3 provides a conduit/lumen therein for the express inflation of the balloon interior, as shown in Figs. 5 and 7), wherein the actuator (i.e. proximal shaft of balloon catheter 3) includes a fluid conduit (i.e. interior lumen of balloon catheter 3) that extends through the shaft and coupled with the balloon to enable inflation and retraction of the balloon via injection or withdrawal of a fluid to or from the balloon via the fluid conduit (as shown between Figs. 1-7; shaft of balloon catheter 3 allows for inflation and deflation of the balloon), and wherein the balloon (3) is displaceablv retractable (i.e. capable of) into the shaft (4) and extendable (i.e. capable of) from the shaft (4) (as shown in Figs. 1-4; balloon may extend from an/or retract back with shaft 4); and a patch (2) positioned along the distal side (i.e. left side in Figs. 1-7) of the balloon to be displaced by the expandable balloon when the expandable balloon is inflated, wherein the expandable balloon is displaceably retractable (i.e. capable of) into the shaft and displaceably extendable (i.e. capable of) from the shaft (as shown in Figs. 1-4; balloon may extend from an/or retract back with shaft 4); a light guide (7) extending through the shaft (4), wherein the light guide (7) includes at least one optical fiber (as shown in Fig. 7, tip 8 of optical fiber 7 disposed within balloon of balloon catheter 3; [0028]); and a light-redirecting element (8, Fig. 7) in or on the expandable balloon (as shown in Fig. 7; [0028]; light diffusing tip 8 expressly disposed in the balloon), wherein the light-redirecting element (8) is configured to (i.e. capable of) change a path (at 6, Fig. 7) followed by light transmitted from the optical fiber (7) (as expressly shown in Fig. 7; [0028]; light transmitted along longitudinal axis of the system changes paths 6 in multiple directions by the diffing tip 8) by changing the direction of most of the light transmitted from the optical fiber by less than 90 degrees in a forward redirection or spreading onto the patch along the distal side of the balloon (as expressly shown in Fig. 7; [0028]; “most” is defined as “greatest in quantity; the majority of” (see https://www.merriam-webster.com/dictionary/most), and as expressly shown in Fig. 7, “most” of the light is redirected both by less than 90 degrees in a forward direction (i.e. the optical fiber and shaft are shown blocking a substantial portion of the backward direction light field as compared to no obstruction at all in the forward direction light field) and onto the patch (as expressly shown in Fig. 7 at least 270 degrees of redirected light is directed at the surrounding patch));
(claim 3) further comprising a light source coupled with the optical fiber (7) and configured to (i.e. capable of) direct light through the optical fiber (7) (as expressly shown in Fig. 7; [0028]; optic fiber expressly transmits electromagnetic radiation from a source to the distal tip of the optic fiber);
(claim 7) wherein the optical fiber (7) includes a distal end through which light can pass into the expandable balloon, wherein the light-redirecting element (8) is at the distal end of the optical fiber (7) (as expressly shown in Fig. 7; [0028]; light transmitted along longitudinal axis of the system travels into balloon and changes paths 6 in multiple directions at the diffing tip 8 disposed at the distal end of the optical fiber 7);
(claim 8) wherein the patch (2) is also positioned to receive light from the optical fiber (7) when the expandable balloon is expanded (as expressly shown in Fig. 7; [0028]);
(claim 9) further comprising a photo-curable adhesive (1) contained in the patch or coated on the patch (2) on a side of the patch opposite the light guide (7) (as shown in Figs. 5 and 7; [0028]-[0029]; photo-curable adhesive 1 applied to the side of patch 2 which opposite the light guide 7); 
(claim 10) wherein the patch (2) and the photocurable adhesive (1) are biodegradable in a human body ([0008]; all materials of the device are bio-degradable);
(claim 16) a shaft (4) including a proximal and distal end (as shown in Figs. 3-4); a light guide (7) extending through the shaft (4), wherein the light guide (7) includes at least one optical fiber (as shown in Fig. 7, tip 8 of optical fiber 7 disposed within balloon of balloon catheter 3; [0028]); and a light-redirecting element (8, Fig. 7) in or on the expandable balloon (as shown in Fig. 7; [0028]; light diffusing tip 8 expressly disposed in the balloon), wherein the light-redirecting element (8) is configured to (i.e. capable of) change a path (at 6, Fig. 7) followed by light transmitted from the optical fiber (7) (as expressly shown in Fig. 7; [0028]; light transmitted along longitudinal axis of the system changes paths 6 in multiple directions by the diffing tip 8) by changing the direction of most of the light transmitted from the optical fiber by less than 90 degrees in a forward redirection or spreading onto the patch along the distal side of the balloon (as expressly shown in Fig. 7; [0028]; “most” is defined as “greatest in quantity; the majority of” (see https://www.merriam-webster.com/dictionary/most), and as expressly shown in Fig. 7, “most” of the light is redirected both by less than 90 degrees in a forward direction (i.e. the optical fiber and shaft are shown blocking a substantial portion of the backward direction light field as compared to no obstruction at all in the forward direction light field) and onto the patch (as expressly shown in Fig. 7 at least 270 degrees of redirected light is directed at the surrounding patch)); an expandable balloon (i.e. balloon of balloon catheter 3; as shown in Figs. 5 and 7; see claim 1; [0028]) including a proximal side (i.e. right side in Figs. 1-7) and a distal side (i.e. left side in Figs. 1-7), wherein the proximal side is closest to the proximal end of the shaft (4) (as shown in Figs. 1-7), and wherein the distal side is most remote from the proximal end of the shaft (4) (as shown in Figs. 1-7); an actuator (i.e. proximal shaft of balloon catheter 3) configured to (i.e. capable of) expand and retract the expandable balloon (as shown in Figs. 5 and 7; see claim 1; [0028]; shaft of catheter 3 provides a conduit/lumen therein for the express inflation of the balloon interior, as shown in Figs. 5 and 7), wherein the actuator (i.e. proximal shaft of balloon catheter 3) includes a fluid conduit (i.e. interior lumen of balloon catheter 3) that extends through the shaft and coupled with the balloon to enable inflation and retraction of the balloon via injection or withdrawal of a fluid to or from the balloon via the fluid conduit (as shown between Figs. 1-7; shaft of balloon catheter 3 allows for inflation and deflation of the balloon), and wherein the balloon (3) is displaceablv retractable (i.e. capable of) into the shaft (4) and extendable (i.e. capable of) from the shaft (4) (as shown in Figs. 1-4; balloon may extend from an/or retract back with shaft 4); and a patch (2) positioned along the distal side (i.e. left side in Figs. 1-7) of the balloon to be displaced by the expandable balloon when the expandable balloon is inflated, and a photocurable adhesive (as expressly shown in Fig. 7; [0018]; [0024]; [0028]; light activated adhesive expressly disclosed) contained in the patch (2) or coated on the patch (2) on a side of the patch (2) opposite the light guide (7) (see claims 1 and 15; adhesive expressly applied to the exterior surface of the patch; see Fig. 4; [0015]; [0025]; at least distal side of patch (and/or entirety of patch) expressly covered with adhesive), the method comprising penetrating an enclosure with the insertable catheter device, leading with the distal end of the shaft (4) (as shown in Fig. 3, [0027]-[0029]; [0032]; [0035]; catheter device expressly introduced within both a short sheath 4 as well as a long sheath to the desired enclosure/physiological opening), wherein the enclosure contains an internal structure (see exemplary Figs. 5-9, the enclosure expressly may comprise an atrial septal defect; [0003]; [0017]); displaceably extending the expandable balloon from the distal end of the shaft (4) (as shown in Fig. 4; [0027]-[0029]; [0032]; [0035]; after introduction but prior to deployment the balloon is distally exposed); extending the patch (2) with the expandable balloon into contact with an internal structure inside the enclosure (as expressly shown in Fig. 5; [0016]); and directing light through the optical fiber (7) (as shown in Fig. 7), wherein the light-redirecting element (8) changes a path (at 6, Fig. 7) of the light (as expressly shown in Fig. 7; [0028]; light transmitted along longitudinal axis of the system changes paths 6 in multiple directions by the diffing tip 8) by changing the direction of most of the light transmitted from the optical fiber by less than 90 degrees in a forward redirection or spreading onto the photocurable material to cure the photocurable adhesive (as expressly shown in Fig. 7; [0028]; “most” is defined as “greatest in quantity; the majority of” (see https://www.merriam-webster.com/dictionary/most), and as expressly shown in Fig. 7, “most” of the light is redirected both by less than 90 degrees in a forward direction (i.e. the optical fiber and shaft are shown blocking a substantial portion of the backward direction light field as compared to no obstruction at all in the forward direction light field) and onto the photocurable material to cure the photocurable adhesive (as expressly shown in Fig. 7 at least 270 degrees of redirected light is directed at the surrounding adhesive coated onto the patch)), bonding the patch (2) to the internal structure (as expressly shown in Fig. 7; [0018]; [0024]; [0028]);
(claim 18) further comprising injecting the adhesive onto the patch (2) via the catheter ([0024]; [0026]; the components of the initiator-activated adhesive expressly may be applied during implantation directly to the treatment site);
(claim 22) wherein the enclosure is a living organism, and wherein the internal structure is internal tissue of the living organism (see exemplary Figs. 5-9, the enclosure expressly may comprise an atrial septal defect of a living organism; [0003]; [0017]);
(claim 23) further comprising expanding the expandable balloon inside the living organism, wherein expansion of the expandable balloon places the patch in contact with the internal tissue (as expressly shown in Figs. 5 and 7; [0016]; [0018]; [0028]; balloon expressly inflated against the desired physiological opening);
(claim 26) further comprising applying a pre-load force onto the patch (2) against the internal tissue via expansion of the expandable balloon (as shown in Fig. 5 and 7; [0028]; balloon expressly inflated to press patch 2 against the desired physiological opening), wherein the internal tissue is a ventricular or atrial septum of a human, wherein the ventricular or atrial septum includes a defect that is covered by the patch (2) (see exemplary Figs. 5-9, the enclosure expressly may comprise an atrial septal defect of a living organism; [0003]; [0017]);
(claim 27) further comprising leaving the expandable balloon inside the living organism, facilitating closure of the defect (as expressly shown in Fig. 9; [0020]; [0032]);
(claim 30) wherein the patch (2) has a three-dimensional, non-flat shape when bonded to the internal structure (as expressly shown in Fig. 9); and
(claim 31) wherein the patch (2) self-seals to the internal structure (as shown between Figs. 6-7; an initiator 5 disclosed to be disposed on the internal structure to activate the patch adhesive and self-seal the patch to the internal structure).
Sideris, as applied above, discloses an occluding apparatus comprising all the limitations of the claim except for a fluid pump coupled with the fluid conduit to pump the fluid through the conduit.  However, Gunday teaches (see Fig. 1) a similar balloon catheter system comprising a fluid pump (160) coupled with the fluid conduit to pump the fluid through the conduit in order to beneficially allow for a user to selectively and manually control actuation of the pump for balloon inflation in an easy manner while further providing for monitoring of the pressure of the balloon (see Fig. 1; Abstract; [0018]-[0019]; [0044]; [0047]; [0050]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sideris to have a fluid pump coupled with the fluid conduit to pump the fluid through the conduit in order to beneficially allow for a user to selectively and manually control actuation of the pump for balloon inflation in an easy manner while further providing for monitoring of the pressure of the balloon, as taught by Gunday.
Regarding claim 13, Sideris in view of Gunday teaches the claimed invention except for the shaft having an outer diameter of less than 8 mm.  It would have been obvious to construct the shaft of Sideris in view of Gunday to have a diameter of less than 8 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sideris in view of Gunday as applied to claim 1 above, and further in view of Widomski et al. (US 2005/0192626).
Sideris in view of Gunday, as applied above, teaches an occluding apparatus comprising all the limitations of the claim except for the patch comprising a pharmaceutical composition.   However, Widomski teaches (see Fig. 7) a vascular patch (324) wherein the patch comprises a pharmaceutical composition ([0129]) in order to beneficially stimulate in-growth of tissue to further improve the patch seal and fixation at the tissue target site ([0127]-[0129]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sideris in view of Gunday to have the patch comprise a pharmaceutical composition in order to beneficially stimulate in-growth of tissue to further improve the patch seal and fixation at the tissue target site, as taught by Widomski.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sideris in view of Gunday as applied to claim 1 above, and further in view of Schultheis et al. (US 2014/0276983).
Sideris discloses (see Figs. 1-7) an occluding apparatus comprising the following claim limitations:
(claim 14) wherein the patch (2) is attached to an outer layer of the balloon (as expressly shown in Figs. 8-9; [0031]-[0032]; expressly disclosing an additional support mechanism in the form of a thread or suture attached to both the patch and the balloon, wherein any attachment to the balloon requires going through at least the outer layer); and 
(claim 15) wherein the patch (2) is attached to the outer layer with a temporary suture (as expressly shown in Figs. 8-9; [0031]-[0032]; expressly disclosing an additional support mechanism in the form of a thread or suture attached to both the patch and the balloon, wherein any attachment to the balloon requires going through at least the outer layer).
Sideris in view of Gunday, as applied above, teaches an occluding apparatus comprising all the limitations of the claim except for the expandable balloon including at least an inner layer and an outer layer.  However, Schultheis teaches (see Fig. 20) a similar balloon catheter system comprising a balloon (2010, Fig. 20) having an inner layer (2018, Fig. 20) and an outer layer (2016, Fig. 20) in order to beneficially provide a balloon having a generally non-compliant inner layer allowing for predictable expansion and a higher tensile strength, and allowing the balloon to be pre-blown or pre-formed to specifically desired dimensions and a compliant outer layer that beneficially provides a self-sealing function (see claims 5 and 14; Fig. 20; [0133]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sideris in view of Gunday to have an inner layer and an outer layer in order to beneficially provide a balloon having a generally non-compliant inner layer allowing for predictable expansion and a higher tensile strength, and allowing the balloon to be pre-blown or pre-formed to specifically desired dimensions and a compliant outer layer that beneficially provides a self-sealing function, as taught by Schultheis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-16, 18, 22-23, 26 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,695.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires an insertable catheter device comprising at least a shaft, an expandable balloon, an actuator including a fluid conduit and configured to expand and retract the expandable balloon via injection or withdrawal of fluid via the fluid conduit, a fluid pump coupled to the fluid conduit, and a patch positioned to be displaced by the expandable balloon.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 10,588,695 anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claims 25, 28-29 and 32 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771